Name: Commission Regulation (EC) NoÃ 177/2006 of 1 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 2.2.2006 EN Official Journal of the European Union L 29/1 COMMISSION REGULATION (EC) No 177/2006 of 1 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 2 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 1 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 93,4 204 43,0 212 90,9 624 115,6 999 85,7 0707 00 05 052 136,7 204 102,3 628 180,0 999 139,7 0709 10 00 220 74,5 624 91,7 999 83,1 0709 90 70 052 156,1 204 130,2 999 143,2 0805 10 20 052 43,8 204 61,8 212 53,7 220 52,0 624 60,4 999 54,3 0805 20 10 204 83,9 999 83,9 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 61,1 204 129,1 400 87,6 464 135,7 624 76,7 662 36,9 999 87,9 0805 50 10 052 53,2 220 61,7 999 57,5 0808 10 80 400 143,4 404 107,7 720 83,2 999 111,4 0808 20 50 388 83,1 400 90,1 720 64,3 999 79,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.